Citation Nr: 0734379	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  03-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for osteomyelitis of 
the right knee evaluated as 10 percent disabling prior to 
March 26, 2005 and 20 percent thereafter.

2.  Entitlement to service connection for cardiovascular 
disease as secondary to the service-connected osteomyelitis 
of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard with periods 
of active duty for training (ACDUTRA) from February 1964 
until August 1964, February 1987 until June 1987, October 
1987 until May 1988, and August 1988 until May 1989.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated July 2002, rendered by 
the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2004, the 
undersigned Veterans Law Judge conducted a video conference 
hearing regarding the issues on appeal.

During the pendency of the appeal, the appellant submitted, 
without waiver of RO consideration, an additional statement 
from Dr. Porterfield dated October 2007.  This evidence is 
cumulative and redundant of the statements already provided 
by Dr. Porterfield and the medical evidence of record.  
Therefore, the appellant will not be prejudiced by the 
adjudication of his appeal by the Board.  


FINDINGS OF FACT

1.  Prior to March 26, 2005, osteomyelitis of the right knee 
was not productive of repeated episodes and is considered 
inactive; residuals were not manifested by malunion of the 
tibia or fibula with moderate knee or ankle disability, 
limitation of extension to 15 degrees, or limitation of 
flexion to 60 degrees.

2.  From March 26, 2005, osteomyelitis of the right knee was 
not productive of repeated episodes and is considered 
inactive; residuals were not manifested by malunion of the 
tibia or fibula with moderate knee or ankle disability, 
limitation of extension to more than 15 degrees, or 
limitation of flexion to 60 degrees.

3.  The appellant has a slight degree of recurrent lateral 
instability.

4.  A preponderance of the evidence demonstrates that the 
cardiovascular disease was neither related to military 
service nor caused or aggravated by the service-connected 
osteomyelitis of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to March 26, 2005 and 20 percent thereafter for osteomyelitis 
of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5000, 5260, 5261, 5262 
(2007).   

2.  The criteria for a separate rating of 10 percent for 
instability of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2007).

3.  Cardiovascular disease was not incurred in or aggravated 
by service, and is not proximately due or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

During the July 2004 hearing, the appellant complained of 
instability and pain and asserted that his disability is more 
severe than what is provided for in the current evaluation.

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA originally assessed the appellant's osteomyelitis of the 
right knee under 5000-5262, assigning a 10 percent rating.  
In 2001, the appellant filed his claim for an increased 
rating.  In February 2006, the appellant's osteomyelitis of 
the right knee was increased to 20 percent disabling under DC 
5000 and DC 5261, effective March 26, 2005, the date of the 
VA examination warranting the evaluation.  

Under DC 5000, osteomyelitis, acute, subacute, or chronic, of 
the pelvis, vertebrae, or extending into major joints, or 
with multiple localization or with long history of 
intractability and debility, anemia, amyloid liver changes, 
or with other continuous constitutional symptoms is rated 100 
percent disabling.  A 60 percent evaluation is assigned with 
frequent episodes and constitutional symptoms; a 30 percent 
evaluation is assigned with definite involucrum or 
sequestrum, with or without discharging sinus; a 20 percent 
evaluation is assigned with discharging sinus or other 
evidence of active infection within the past five years; and 
a 10 percent evaluation is assigned when inactive, following 
repeated episodes, without evidence of active infection in 
the past five years.  38 C.F.R. § 4.71a, DC 5000.

Under DC 5260, limitation of flexion to 60 degrees warrants a 
noncompensable rating while limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is assigned where limitation of flexion is limited 
to 30 degrees, and a 30 percent evaluation is assigned where 
limitation of flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.
 
Under DC 5261, evaluations for limitation of extension of the 
knee are assigned as follows: extension limited to 5 degrees 
warrants a noncompensable rating, extension limited to 10 
degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, extension limited to 20 
degrees warrants a 30 percent rating, extension limited to 30 
degrees warrants a 40 percent rating, and extension limited 
to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 
4.71a, DC 5261.

Under DC 5262, impairment of the tibia and fibula with slight 
knee or ankle disability is assigned a 10 percent rating.  A 
20 percent rating is assigned if there is impairment of the 
tibia and fibula with moderate knee or ankle disability.  
Impairment of the tibia and fibula with malunion resulting in 
marked knee or ankle disability is assigned a 30 percent 
rating.  A 40 percent rating is assigned for impairment of 
the tibia and fibula with nonunion and loose motion, 
requiring a brace.  38 C.F.R. Part 4, § 4.71a, DC 5262.  

The normal range of motion for the knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

VA's General Counsel has held that where a appellant has both 
limitation of flexion and limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the 
leg.  See VAOPGCPREC 9-04 (Sept. 17, 2004).  Separate ratings 
may also be assignable where there is both limitation of 
motion and instability of the knee.  VAOPGCPREC 9-98 (Aug. 
14, 1998).  

Under DC 5257, a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  38 C.F.R. § 4.71a, DC 5257.  A 20 percent 
rating contemplates a moderate degree of impairment, and a 
maximum 30 percent rating is warranted for a severe degree of 
impairment to the knee.  Id.  

In May 2002, the appellant underwent a VA examination.  The 
examiner noted that the appellant received an injury to his 
right leg during service and subsequently developed 
osteomyelitis.  The examiner commented that the appellant has 
not had a recurrence of the infection or subsequent drainage.  
The appellant complained of right knee pain, swelling, and 
stiffness.  He stated that standing and walking is bothersome 
and that he has used a cane for the last several years.  He 
noted flare-ups every couple of months which last two to 
three days.  He also noted episodes of his knee giving way.  
Upon examination, the appellant demonstrated marked guarding 
but no definite instability.  The knee had a zero to 115 
degrees range of motion with painful arc of motion from 105 
to 115 degrees.  No enlargement or swelling was noted.  
However, he did have some tenderness to palpation over the 
medial joint line and over the medial aspect of the proximal 
tibia region.  X-rays showed minimal degenerative changes of 
the patellofemoral joint and a healed fracture of the 
proximal tibia.  Regarding Deluca, there was pain on motion 
as indicated, and the examiner stated that the pain could 
further limit functional ability during flare-ups or with 
increased use.  The examiner concluded that it was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  

In January 2004, the appellant underwent another VA 
examination.  X-rays of his proximal tibia showed minimal 
arthritic changes.  There were no fractures or lesions.  The 
examiner noted that it was conceivable that his osteomyelitis 
and degenerative changes of his right knee could 
intermittently increase giving him more symptomatic pain, 
especially in periods of increased activity.  However, the 
examiner noted that it would be difficult to ascertain the 
functional impairment.  

In February 2004, the appellant was seen with complaints of 
right knee pain.  The appellant stated that he felt as if his 
knee was giving way.  The examination showed a small 
effusion.  There was tenderness with palpation over the knee.  
He had no significant discomfort with subluxation of the 
patella to either side.  Lachman's test showed mild laxity.  
Anterior and posterior signs were negative.  McMurray's test 
was positive causing medial knee pain.  The appellant was 
given an injection into his knee, but this injection appears 
to be for pain and not for an infection.  See Hearing 
Transcript (July 2004).  A September 2004 medical record from 
the St. Bernard's Medical Center noted the range of motion 
for the right knee as 120 degrees of flexion and 8 degrees of 
extension. 

During the March 2005 VA examination, the appellant 
complained of pain for which he has received steroid 
injections.  The examiner noted complaints of fluid 
aspiration from the knee.  The appellant stated that he used 
a cane and a knee brace.  The range of motion was negative 15 
degrees of extension to 80 degrees of flexion, with pain.  
Varus and valgus testing revealed a stable knee.  However, 
anterior drawer testing was questionable positive.  
Dorsiflexion and plantar flexion of the toes and ankles were 
intact.  There was no evidence of inflammation, redness, or 
swelling.  X-rays showed no evidence of active osteomyelitis.  
X-rays did show sclerotic defect at the proximal aspect of 
the tibia along the medial metaphyseal region, which appeared 
to be healed.  There was a narrowing of the joint space in 
the medial and lateral joint line.  The patellofemoral joint 
was well preserved with no evidence of osteophyte formation 
in the patellofemoral joint.  There was mild knee effusion.  
The examiner's diagnosis was status post osteomyelitis of the 
right knee with residual mild arthritis.  The examiner also 
noted that the appellant's worst problem with his knee was 
pain followed by fatigueability and weakness.  He did have 
additional limitation of motion with repetitive use and 
flare-ups.

Given the evidence of record, the Board finds that a rating 
higher than 10 percent prior to March 26, 2005 and 20 percent 
thereafter for osteomyelitis of the right knee is not 
warranted.  The appellant has not had a recurrence of 
osteomyelitis, and there is no evidence of anemia, amyloid 
liver changes, involucrum or sequestrum, frequent 
constitutional symptoms, or other evidence of active 
infection within the past five years.  There is no malunion 
of the tibia or fibula with moderate knee or ankle 
disability, and range of motion findings prior to March 26, 
2005 did not reveal extension limited to 15 degrees or a 
compensable limitation of flexion.  Finally, there is no 
medical evidence of record demonstrating limitation of 
extension to more than 15 degrees or a compensable limitation 
of flexion.

The Lachman's test performed in February 2004 noted mild 
laxity, and although the March 2005 VA examination testing of 
varus and valgus stress revealed a stable knee, the anterior 
drawer testing was questionable positive.  The veteran has 
complained of some feelings of the knee giving way, which are 
supported by the above.  Thus, the provisions under DC 5257 
are applicable, and the appellant is entitled to a separate 
10 percent evaluation under DC 5257.  See VAOPGCPREC 9-98 
(Aug. 14, 1998). 

Therefore, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent prior to 
March 26, 2005 and 20 percent thereafter for the appellant's 
osteomyelitis of the right knee.  There is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b).  However, a 
separate 10 percent rating for slight recurrent instability 
under DC 5257 is warranted. 



II.  Secondary Service Connection

The appellant contends that his diagnosed cardiovascular 
disease is causally related to his service-connected 
osteomyelitis of the right knee.  Service connection is 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during periods of active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Regarding service in the National Guard or Reserve, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA).  It may also be granted 
for injury incurred or aggravated while performing inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury.  See 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Service connection based upon 
aggravation can only be established for additional disability 
when there is aggravation of a non-service connected 
condition by a service connected condition.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Secondary service 
connection claims are separate and distinct from direct 
service connection claims.  Harder v. Brown, 5 Vet. App. 183 
(1993).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The appellant's service medical records do not reflect any 
complaints or treatment for a cardiovascular disease.  There 
is no medical evidence of record linking this disability with 
the appellant's military service.  Therefore, entitlement to 
service connection is not possible on a direct or presumptive 
basis.  However, the Board notes that the appellant's main 
contention is that his cardiovascular disease is related to 
the service-connected osteomyelitis.  

In support of his claim, the appellant has submitted numerous 
lay statements as well as private medical opinions that link 
his cardiovascular disease to his service-connected 
osteomyelitis of the right knee.

Excerpts from letters written by Dr. Stubblefield stated the 
following: 

[I]t would be difficult to state that his 
osteomyelitis caused or contributed to his current 
cardiac conditions.  However, there are theories, 
as yet unproven as far as I am aware, that 
infections can contribute to heart disease.  As 
mentioned, though, this is only a theory and has 
not been borne out.  It would be more reasonable 
to believe that the osteomyelitis could have 
contributed to his present heart condition by 
reducing his ability to exercise.  (Aug. 2001).  

I do not feel that the osteomyelitis resulted in 
direct injury to the heart.  However, as I had 
stated, I feel that it is more likely than not 
that the osteomyelitis contributed to his heart 
disease and that it impaired his ability to 
exercise.  Thus, the osteomyelitis is possibly a 
contributing factor to [the appellant's] heart 
disease.  (Nov. 2001).  

It is my opinion that the osteomyelitis...may have 
contributed to his heart disease.  (Aug. 2003).  

The [electromyography] studies are abnormal and do 
show changes in nerve function which could be 
related to the episode of osteomyelitis [the 
appellant] had in the past.  (May 2003).  

I do think the osteomyelitis contributed to his 
heart disease because it impaired his ability to 
exercise.  (May 2003).

It is my opinion that the osteomyelitis ... is at 
least as likely as not to have caused [the 
appellant's] heart disease, along with other 
factors.  (Sept. 2003).   See also Letter from Dr. 
Stubblefield (Sept. 2004) (noting decreased 
ability to exercise due to osteomyelitis more 
likely than not to have contributed directly to 
the development of heart disease).

Excerpts from letters written by Dr. Statler stated the 
following:

The osteomyelitis did not directly cause his heart 
disease, but could be a factor contributing to his 
heart disease since it did impair his ability to 
exercise.  (May 2003).  

[The appellant's] osteomyelitis and subsequent 
polyneuropathy have greatly limited his ability to 
exercise over the past years, which had an impact 
on his development of heart disease.  (Nov. 2003). 

[The appellant] has led a very sedentary lifestyle 
for several years because [of his osteomyelitis].  
This sedentary lifestyle contributed to his 
cardiac disease by severely limiting his ability 
to exercise.  (June 2005).

Excerpts from letters written by Dr. Porterfield stated the 
following:

I do not feel that the osteomyelitis resulted in 
direct injury to the heart.  However, I feel that 
it is more likely that the osteomyelitis 
contributed to his heart disease because it 
impaired his ability to exercise.  (May 2003).  

[T]he previous osteomyelitis is a strong 
contributing factor to [the appellant's] 
cardiomyopathy because it impaired his ability to 
exercise.  (Apr. 2004). 

The sequella of osteomyelitis led to a sedentary 
lifestyle.  The sedentary lifestyle contributed to 
his cardiac disease causing him to have cardiac 
arrhythmias.  (May 2005).

[I]t is a medical fact that a sedentary lifestyle 
is a known risk factor of atherosclerotic 
cardiovascular heart disease.  [The appellant] 
wears a knee brace, walks with the aid of a cane, 
is totally and permanently disabled which has 
forced him into sedentary lifestyle.  [sic]  The 
sequella of osteomyelitis led to a sedentary 
lifestyle.  The sedentary lifestyle contributed to 
his cardiac disease with resultant cardiac 
arrhythmias requiring a defibrillator.  It is my 
professional opinion, [the appellant] should 
receive 100% VA disability due to the link between 
his osteomyelitis and his heart condition.  (Oct. 
2007).

The appellant has also undergone several VA medical 
examinations.  In April 2002, a VA medical examiner stated 
that the appellant's long smoking history and hyperlipidemia 
were the cause of the appellant's heart disease, and "the 
patient's osteomyelitis and subsequent decreased activity 
was most likely only a minor contributor to his heart 
disease."  The examiner clarified his opinion in an 
addendum which stated that "'minor contribution' means less 
likely than not.  [The appellant's] osteomyelitis is less 
likely than not the cause of his heart disease."  

In January 2004, a VA examiner reviewed the claim's file and 
noted that the appellant's coronary heart disease is 
secondary to hypercholesterolemia and cigarette smoking.  
The limitations of activity due to the service-connected 
osteomyelitis does not appear of sufficient severity to 
preclude normal activity and lead to a sedentary lifestyle.  
The examiner noted that marked physical inactivity may 
contribute to the development of coronary heart disease by 
adversely affecting weight and plasma lipids but that the 
appellant was able to maintain moderate activity such as 
working as a car salesman and reenlisting in the National 
Guard.  However, the examiner did note that the gait 
disturbance from his leg injury resulted in increased effort 
of walking.  The added workload reduced the threshold in 
terms of walking at which he experienced cardiac symptoms 
and limited his activity beyond what might be expected from 
his cardiac disease alone.  Therefore, the examiner noted 
that the residuals of the osteomyelitis may be considered as 
aggravating his coronary heart disease.  The examiner also 
noted that it was not possible to determine the exact degree 
to which his service connected osteomyelitis aggravates his 
coronary heart disease.  

In February 2005, the Board remanded the issue for an 
additional VA examination and asked the examiner to render 
an opinion on whether it as least as likely as not that the 
current cardiovascular disease was caused or aggravated by 
the service-connected osteomyelitis of the right knee.  In 
March 2005, the appellant underwent the additional VA 
examination.  The examiner noted that the risk of coronary 
heart disease in sedentary men is about two times greater 
than in men who are habitually active, so his sedentary 
lifestyle probably played some role in the development of 
his coronary artery disease, but the examiner also noted 
that the appellant had multiple other risk factors such as 
hypertension, hypercholesterolemia, family history, and 
smoking.  The examiner stated that, in his opinion, the 
other risk factors were more important to the development of 
heart disease than his sedentary lifestyle.  However, the 
examiner also stated that the sedentary lifestyle did play a 
minor role in the development of heart disease.

In an attempt to resolve any uncertainty in this matter, in 
January 2007, the Board sought an Independent Medical 
Opinion in order to obtain clarification on the etiology of 
the cardiovascular disease.  In September 2007, the medical 
examiner stated that the appellant had numerous risk factors 
for the development of coronary artery diseases, most 
important being the long history of smoking, 
hypercholesterolemia, and hypertension.  The examiner stated 
that there is no evidence that active exercise will prevent 
the development of coronary artery disease and that active 
exercise in an individual who smokes could actually 
precipitate symptomatic coronary disease.  Therefore, the 
examiner opined that he did not think the sedentary 
existence of the appellant had any adverse effect on his 
development of symptomatic coronary artery disease.  The 
examiner further stated that the knee disability did not 
cause his cardiovascular disease and in no way did it cause 
the cardiovascular disease to progress beyond that generally 
associated with the normal progression of the underlying 
disease.    

The law provides that the Board has the discretionary 
authority to request an opinion from an independent medical 
expert outside VA when such medical expertise is needed to 
resolve an issue of medical complexity or controversy.  See 
38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  Equal weight 
is not accorded to each piece of evidence contained in the 
record.  Every item of evidence does not have the same 
probative value.  The Board is obligated under 38 U.S.C.A. § 
7104(d) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the 
appellant.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).  
The Board finds that the private medical statements are not 
as probative as the VA examinations and Independent Medical 
Opinion.  There is no evidence that the private physicians 
reviewed the appellant's claim's file and some of the 
statements may be no more than a recitation of medical 
history as provided by the appellant, rather than an informed 
medical opinion concerning etiology of the disability.  The 
Board accords greater weight to the Independent Medical 
Opinion because the examiner reviewed the claim's file and 
based his opinion on that review.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  The appellant's own theory of medical 
diagnosis and causation cannot be accepted as competent 
evidence as he is not shown to possess the requisite training 
to speak to issues of medical diagnosis and causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the appellant's claim must be denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The appellant was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Appellant (Sept. 2001, May 2003, Oct. 2003, Feb. 
2005).  As such, VA fulfilled its notification duties.  In 
July 2006, the appellant was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the appellant was afforded multiple VA 
examinations, including an independent medical opinion.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to an increased rating for osteomyelitis of the 
right knee evaluated as 10 percent disabling prior to March 
26, 2005 and 20 percent thereafter is denied.

Entitlement to a separate rating of 10 percent for a right 
knee instability is granted, subject to regulations 
applicable to the payment of monetary benefits.

Entitlement to service connection for cardiovascular disease 
as secondary to the service-connected osteomyelitis of the 
right knee is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


